741 N.E.2d 1245 (2001)
In the Matter of Kenneth J. LIGHT.
No. 710S00-9703-DI-187.
Supreme Court of Indiana.
February 15, 2001.
ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE
The hearing officer appointed by this Court to hear evidence on the Disciplinary Commission's Verified Complaint for Disciplinary Action in this matter has submitted his report to this Court. Upon review of that report, we find that the findings contained therein should be adopted and that the respondent engaged in attorney misconduct. Specifically, we now find as follows:
Facts: Under each of 14 counts in the complaint for disciplinary action underlying this matter, we find that the respondent agreed to represent clients and accepted retainer fees for the representations. The respondent then took little or no action, failed to communicate adequately with the clients about the status of their cases, and in some instances deceived clients as to the status of their cases. Upon termination of the representations, he failed to refund unearned fees and/or failed to return case file materials to the clients. He also deposited a client check into his trust account, then helped himself to the proceeds.
Violations: Ind. Professional Conduct Rule 1.2(a) (failure to pursue client's objectives of representation); Prof.Cond.R. 1.3 (lack of reasonable diligence and promptness); Prof.Cond.R. 1.4(a) (failure to keep clients reasonably informed about the status of matters and promptly to comply with reasonable requests for information); Prof.Cond.R. 1.5(c) (failure to reduce contingency fee to writing); Prof.Cond.R. 1.15(b) (failure promptly to deliver to a client funds the client is entitled to receive). Prof.Cond.R. 1.16(d) (upon termination of representation, failure to take steps to the extent reasonably practicable to protect clients' interests); Prof.Cond.R. 3.4(c) (knowingly disobeying obligation of a tribunal); Prof.Cond.R. 8.4(b) (committing a criminal act which reflects adversely on lawyer's honesty, trustworthiness, or fitness as a lawyer in other respects); Prof. Cond.R. 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation).
For the misconduct found herein, this Court now finds that the respondent should be suspended from the practice of law for a period of not fewer than three (3) years, effective immediately. The respondent may not thereafter be reinstated *1246 unless upon petition pursuant to Ind. Admission and Discipline Rule 23(4) and establishing to the satisfaction of this Court that the respondent has become fit to be consulted by others and otherwise act in matters of trust and confidence. Costs of this proceeding are assessed against the respondent.
All Justices concur.